UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-154799 US NATURAL GAS CORP (Name of registrant in its charter) Florida 26-2317506 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1717 Dr. Martin Luther King Jr. St. N, St. Petersburg, FL 33704 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (727) 824-2800 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The number of shares of registrant’s common stock outstanding as ofNovember 11, 2011was 365,633,608. 1 US NATURAL GAS CORP INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS Report of Independent Registered Certified Public Accounting Firm F-2 Consolidated Balance Sheets as ofSeptember 30, 2011 (unaudited) and December 31, 2010 F-3 Consolidated Statements of Operations for the nine months ended September 30, 2011 and2010,and from Inception (March 28, 2008) through September 30, 2011 (unaudited) F-4 Consolidated Statement of Operations for the three months ended September 30, 2011 and 2010 (unaudited) F-5 Consolidated Statement of Stockholders' Equity from Inception (March 28, 2008) through September 30, 2011 (unaudited) F-6 - F-8 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010, and from Inception (March 28, 2008) though September 30, 2011 (unaudited) F-9 - F-10 Notes to the ConsolidatedFinancial Statements F-11 - F-33 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4: CONTROLS AND PROCEDURES 13 PART II: OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 14 ITEM 1A : RISK FACTORS 14 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 5 OTHER INFORMATION 15 ITEM 6: EXHIBITS 16 SIGNATURES 19 2 PART I - FINANCIAL INFORMATION INDEX TO FINANCIAL STATEMENTS Financial Statements Page Report of Independent Registered Certified Public Accounting Firm F-2 Consolidated Balance Sheets as ofSeptember 30, 2011 (unaudited) and December 31, 2010 F-3 Consolidated Statements of Operations for the nine months ended September 30, 2011 and2010,and from Inception (March 28, 2008) through September 30, 2011 (unaudited) F-4 Consolidated Statements of Operations for the three months ended September 30, 2011 and 2010 (unaudited) F-5 Consolidated Statement of Stockholders' Equity from Inception (March 28, 2008) through September 30, 2011 (unaudited) F-6 - F-8 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010, and from Inception (March 28, 2008) though September 30, 2011 (unaudited) F-9 - F-10 Notes to the ConsolidatedFinancial Statements F-11 - F-33 F-1 REPORT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors US NATURAL GAS CORP (Effective March 22, 2010) St Petersburg, Florida In accordance with the terms and objectives of our engagement, we have reviewed the accompanying consolidated balance sheet of US NATURAL GAS CORP (Formally Adventure Energy, Inc.)(A Development Stage Enterprise) as of September 30, 2011, and the related consolidated statements of operations for the nine months and three monthsended September 30, 2011 and 2010, and the related consolidated statement of cash flows for the nine months ended September 30, 2011 and 2010, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows from inception (March 28, 2008) through September 30, 2011.These consolidated financial statements are the responsibility ofUS NATURAL GAS CORP’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim consolidated financial information consists principally of applying analytical procedures and making inquires of persons responsible for financial and accounting matters.A review (as defined by the Public Company Accounting Oversight Board (United States)) is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements as of September 30, 2011, and for the nine months and three monthsended September 30, 2011 and 2010 and from inception (March 28, 2008) through September 30, 2011 in order for them to be in conformity with accounting principles generally accepted in the United States of America. We audited the accompanying consolidated balance sheet as ofDecember 31, 2010, and we expressed an unqualified opinion on it in our report dated April 7, 2011.We have not performed any auditing procedures since that date. The accompanying consolidated financial statements assume that US NATURAL GAS CORP will continue as a going concern.As discussed in the notes to the consolidated financial statements and elsewhere in this Form 10-Q, US NATURAL GAS CORP has incurred significant operating losses for the nine months and three monthsended September 30, 2011 and 2010, and from inception(March 28, 2008) through September 30, 2011.In addition, although US NATURAL GAS CORP has commenced planned principal business operations there are insignificant revenues from oil andnatural gas production and its current liabilities substantially exceed its current assets. These factors, among others, raise substantial doubt about US NATURAL GAS CORP’s ability to continue as a going concern.US NATURAL GAS CORP management’s plans regarding these matters are disclosedin the notes to the consolidated financial statements and elsewhere in this Form 10-Q.In accordance with accounting principles generally accepted in the United States of America, these consolidated financial statements do not, at this time, include any adjustments that might result from the resolution of this significant uncertainty. /s/ Louis Gutberlet, CPA on behalf of LGG & Associates, PC LGG & Associates, PC Certified Public Accountants and Management Consultants Monday, November 14, 2011 Lawrenceville, Georgia F-2 US NATURAL GAS CORP (Formerly Adventure Energy, Inc.) (A Development Stage Enterprise) CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ 1 Accounts receivable: Joint interest billing Other Marketable equity securities Prepaid expenses Notes receivable, current Notes receivable, stockholder Total current assets PROPERTY AND EQUIPMENT Oil and gas properties and equipment, net OTHER ASSETS Notes receivable, net of current portion Debenture escrow - Miscellaneous TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable, revenue distribution Notes payable, current Loans payable, other Convertible debentures payable Total current liabilities LONG-TERM LIABILITIES Notes payable, net of current portion STOCKHOLDERS' EQUITY Preferred stock: Series A Series B Series C - Common stock Additional paid in capital Deficit accumulated during the development stage ) ) Treasury stock, at cost ) - Total stockholders' equity 3,166,456 2,776,543 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 5,913,178 $ The accompanying notes are an integral part of these consolidated financial statements. F-3 US NATURAL GAS CORP (Formerly Adventure Energy, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Ended September 30, 2011 and 2010 and from Inception (March 28, 2008) through September 30, 2011 Inception through September 30, 2011 Revenue earned Oil and gas production sales $ $ $ Net gain on sale of oil and gas properties and equipment Well management Fees Other Total revenue earned Cost of oil and gas operations Gross profit (loss) Operating Expenses Selling, general and administrative Stock issued for legal services - Stock issued for consulting and other services Depreciation, depletion and amortization $ Total operating expenses Loss from operations ) ) ) Other Income (expenses) Net gain from sale of marketable equity securities and investments Forgiveness of debt - Interest income 50 Refund of payroll taxes - Interest expense ) ) ) Loss before provision for income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Basic loss per common share $ ) $ ) Diluted loss per common share $ ) $ ) Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted (see Note A) - - The accompanying notes are an integral part of these consolidated financial statements. F-4 US NATURAL GAS CORP (Formerly Adventure Energy, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, 2011 and 2010 Revenue earned Oil and gas production sales $ $ Net gain on sale of oil and gas properties and equipment Well management Fees - Other Total revenue earned Cost of oil and gas operations ) Gross profit (loss) Operating Expenses Selling, general and administrative Stock issued for legal services - Stock issued for consulting and other services - Depreciation, depletion and amortization Total operating expenses Loss from operations ) ) Other Income (expenses) Net gain from sale of marketable equity securities and investments Forgiveness of debt - - Interest income 35 Refund of payroll taxes - Interest expense ) Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Basic loss per common share $ ) $ ) Diluted loss per common share $ ) $ ) Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted (see Note A) - - The accompanying notes are an integral part of these consolidated financial statements. F-5 US NATURAL GAS CORP (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY From Inception (March 28, 2008)through September 30, 2011 Additional Deficit Accumulated Preferred stock Common Stock Paid in During Treasury stock Shares Amount Shares Amount Capital Development Shares Amount Total Issuance of common stock for cash on March 28, 2008 at $.001 per share $
